DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 8, 11 are objected to because of the following informalities: Each of these claims recites “at least one imaging element” and, subsequently, “the imaging element”.  For clarity, each additional recitation should be “the at least one imaging element”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“optical element” in Claims 1-2, 4, 8-10
“imaging element(s)” in Claims 1, 8
Support has been provided for the “optical element” in Specification paragraph [0024] and Figs. 2, 11-13 and for the “imaging element(s)” in paragraph [0025].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 8, 11 recite “types of wavelength bands”.  This limitation is indefinite because it is unclear if the term “types” refers to different colors of light in the wavelength bands or another characteristic that differs between the wavelength bands, for example, light intensity.  For the remainder of this Action, it is assumed that this limitation refers to light components in at least three (two) wavelength bands, the wavelength bands being distinguished by the color of the respective light components.
Claims 5, 8, 11 recite “at least two types of wavelength bands” in lines 3, 9-10, and 3, respectively.  However, in each case, this limitation has already been defined.  It is unclear if the recitation of “at least two types of wavelength bands” in Claim 5 refers to the same “at least two types of wavelength bands” previously recited in Claim 1, line 9.  Similarly, it is unclear if the recitations in Claim 8, line 9, Claim 8, line 10, and Claim 11, line 3 refer to the same limitation previously recited in Claim 8, line 3.  For the remainder of this Action, it is assumed that each recitation of “at least two types of wavelength bands” refers to the same element previously recited in the corresponding independent Claims 1 or 8.
Claim 6 recites the limitation "the infrared wavelength band" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-8, 10-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170289467 A1 by Yamamoto (hereinafter “Yamamoto”).
Regarding Claim 1, Yamamoto discloses an imaging apparatus (endoscope device 1a; [0056]; Fig. 1) comprising: an optical element configured to separate incident light into light components in at least three types of wavelength bands (dichroic prism 302a; [0063-67]; Figs. 1, 3); and a plurality of imaging elements configured to receive the light components in the at least three types of wavelength bands separated by the optical element, respectively (image sensors 303a, 304, and 305a; [0063, 70-73]; Figs. 1, 3), wherein at least one imaging element of the plurality of imaging elements has a function of further separating a wavelength band of light that has entered the imaging element into at least two types of wavelength bands (image sensor 303a generates an IR signal and a B signal from corresponding light types; [0072-73]).
Regarding Claim 4, Yamamoto discloses the apparatus according to claim 1.  Yamamoto further discloses wherein the optical element separates the incident light into light in a red wavelength band, light in a green wavelength band, and light in blue and infrared wavelength bands, or separates the incident light into light in the red wavelength band, light in the green and infrared wavelength bands, and light in the blue wavelength band (dichroic prism 302a splits light into R, G, and B+IR light; [0063]; Figs. 1, 3).
Regarding Claim 5, Yamamoto discloses the apparatus according to claim 1.  Yamamoto further discloses wherein the at least one imaging element includes a filter configured to further separate the wavelength band of the light that has entered the imaging element into at least two types of wavelength bands (image sensor 303a includes blue light cut filter 3034; [0082]; Fig. 8).
Regarding Claim 7, Yamamoto discloses the apparatus according to claim 1.  Yamamoto further discloses wherein the at least one imaging element is a stacked imaging element (image sensor 303a comprises semiconductor substrate layers; [0082]; Fig. 8).
Regarding Claim 8, Yamamoto discloses an imaging apparatus (endoscope device 1a; [0056]; Fig. 1) comprising: an optical element configured to separate incident light into light components in at least two types of wavelength bands (dichroic prism 302a; [0063-67]; Figs. 1, 3); and a plurality of imaging elements configured to receive the light components in the at least two types of wavelength bands separated by the optical element, respectively (image sensors 303a, 304, and 305a; [0063, 70-73]; Figs. 1, 3), wherein at least one imaging element of the plurality of imaging elements has a function of further separating a wavelength band of light that has entered the imaging element into at least two types of wavelength bands, and at least one of the at least two types of wavelength bands is an infrared wavelength band (image sensor 303a generates an IR signal and a B signal from corresponding light types; [0072-73]).	
Regarding Claim 10, Yamamoto discloses the apparatus according to claim 8.  Yamamoto further discloses wherein the optical element separates the incident light into light in blue and infrared wavelength bands and at least one of light in a red wavelength band and/or light in a green wavelength band, or separates the incident light into light in the green and infrared wavelength bands and at least one of light in the red wavelength band and/or light in the blue wavelength band (dichroic prism 302a splits light into R, G, and B+IR light; [0063]; Figs. 1, 3).
Regarding Claim 11, Yamamoto discloses the apparatus according to claim 8.  Yamamoto further discloses wherein the at least one imaging element includes a filter configured to further separate the wavelength band of the light that has entered the imaging element into at least two types of wavelength bands (image sensor 303a includes blue light cut filter 3034; [0082]; Fig. 8).
Regarding Claim 13, Yamamoto discloses the apparatus according to claim 8.  Yamamoto further discloses wherein the at least one imaging element is a stacked imaging element (image sensor 303a
 comprises semiconductor substrate layers; [0082]; Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US 20110063427 A1 by Fengler et al. (hereinafter “Fengler”).
Regarding Claim 2, Yamamoto discloses the apparatus according to claim 1.  Yamamoto does not disclose wherein the optical element separates the incident light into light in red and infrared wavelength bands, light in a green wavelength band, and light in a blue wavelength band.  However, Fengler discloses an imaging system utilizing red, green, and blue visible light as well as NIR light.  A color camera 13 includes sensors 34, 36, and 38 for blue, green, and red/NIR imaging, respectively.  Color camera 13 further includes a beam splitter which directs the light components to the respective image sensors ([0032, 40]; Figs. 1, 3a).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamamoto with the color component configuration disclosed by Fengler with the benefit of transmitting only desired wavelengths and blocking those which may degrade the color image (Fengler [0040]).
Regarding Claim 6, Yamamoto discloses the apparatus according to claim 5.  Yamamoto further discloses wherein the filter includes a first filter configured to pass visible light (image sensor 303a includes blue light cut filter 3034; [0082]; Fig. 8).
Yamamoto does not disclose wherein the filter includes a second filter configured to pass light in the infrared wavelength band.  However, Fengler discloses an imaging system utilizing red, green, and blue visible light as well as NIR light.  A color camera 13 includes sensors 34, 36, and 38 for blue, green, and red/NIR imaging, respectively.  As shown in Fig. 7, the color-sensitive layers may be stacked such that imaging in each color region occurs on an image sensor ([0032, 49]; Figs. 1, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamamoto with the color component configuration disclosed by Fengler with the benefit of transmitting only desired wavelengths and blocking those which may degrade the color image (Fengler [0040]).
Regarding Claim 9, Yamamoto discloses the apparatus according to claim 8.  Yamamoto does not disclose wherein the optical element separates the incident light into light in red and infrared wavelength bands, and at least one of light in a green wavelength band and/or light in a blue wavelength band.  However, Fengler discloses an imaging system utilizing red, green, and blue visible light as well as NIR light.  A color camera 13 includes sensors 34, 36, and 38 for blue, green, and red/NIR imaging, respectively.  Color camera 13 further includes a beam splitter which directs the light components to the respective image sensors ([0032, 40]; Figs. 1, 3a).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamamoto with the color component configuration disclosed by Fengler with the benefit of transmitting only desired wavelengths and blocking those which may degrade the color image (Fengler [0040]).
Regarding Claim 12, Yamamoto discloses the apparatus according to claim 11.  Yamamoto further discloses wherein the filter includes a first filter configured to pass visible light (image sensor 303a includes blue light cut filter 3034; [0082]; Fig. 8).
Yamamoto does not disclose wherein the filter includes a second filter configured to pass light in the infrared wavelength band.  However, Fengler discloses an imaging system utilizing red, green, and blue visible light as well as NIR light.  A color camera 13 includes sensors 34, 36, and 38 for blue, green, and red/NIR imaging, respectively.  As shown in Fig. 7, the color-sensitive layers may be stacked such that imaging in each color region occurs on an image sensor ([0032, 49]; Figs. 1, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamamoto with the color component configuration disclosed by Fengler with the benefit of transmitting only desired wavelengths and blocking those which may degrade the color image (Fengler [0040]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Fengler as applied to claim 2 above, and further in view of US 20140055661 A1 by Imamura et al. (hereinafter “Imamura”).
Regarding Claim 3, Yamamoto as modified by Fengler discloses the apparatus according to claim 2.  Modified Yamamoto does not disclose wherein pixels of an imaging element corresponding to the green wavelength band in the plurality of imaging elements are arranged with a shift of a half pixel in at least one direction of a horizontal direction and/or a vertical direction with respect to pixels of an imaging element corresponding to the blue wavelength band.
However, Imamura discloses an imaging apparatus including an imaging device with a Bayer-array filter and optical elements M1 and M2 that are shifted by half of the pitch value.  As shown in Figs. 30-b, pixel groups Pg1 and Pg2 are offset in the y-direction.  The G1 region on Pg1 is offset by half the pitch value from the B region on Pg2 ([0205, 231]; Figs. 30a-b).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamamoto with the shift in optical elements as disclosed by Imamura with the benefit of obtaining an image formed from both non-polarized and polarized light (Imamura [0205]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210007575 A1
US 20210137369 A1
US 20200100660 A1
US 20140163320 A1
US 20210058591 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795